Citation Nr: 0921642	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  04-20 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for cancer of the left 
pharyngeal tonsil, to include as due to exposure to 
herbicides.  



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law



ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The veteran served on active duty from December 1969 to July 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the RO.  

The veteran presented testimony before the undersigned 
Veterans Law Judge in September 2005.  The transcript has 
been obtained and associated with the claims folder.  

The matter was previously before the Board in December 2005 
and remanded for further development and adjudication.  

In a November 2007 decision, the Board denied the Veteran's 
claim.  The Veteran appealed the Board's decision to the 
Court, which in a January 2009 Order that granted a Motion 
for Remand, vacated the November 2007 decision and remanded 
the case back to the Board for the purpose of complying with 
the terms of the Motion.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  



REMAND

In a January 2009 Order, the Court granted a Motion for 
Remand in which VA requested that the matter be remanded for 
further development. 

In this case, the Secretary noted that the Veteran's service 
treatment records indicated that the Veteran was seen in a 
battalion aid station for "spitting blood" and Blood ... in 
mucus."  

This was indicated to be possible symptoms of tonsil cancer 
in service.  The Secretary also noted that neither the Board 
nor the September 2006 VA examiner discussed this medical 
evidence in rendering their conclusions.  

The Secretary also noted that the Veteran reported that he 
was a nuclear assembler for field artillery in the service.  
The Veteran indicated that he assembled nuclear warheads and 
transported then so they could fore them out of cannons.  

The Secretary found that this evidence, indicating possible 
exposure to radioactive material, also was not discussed by 
either the Board or the September 2006 VA examiner in 
discussing the Veteran's claim.  

Based on the foregoing, the Board concludes that this matter 
must be remanded and that, upon remand, the RO should arrange 
for the Veteran's claims folder to be reviewed by the 
examiner who prepared the September 2006 VA neurological 
report (or a suitable substitute if this examiner is 
unavailable), for the purpose of preparing an addendum that 
specifically addresses the evidence raised by the Secretary, 
as noted above.  Such an examination is necessary to 
adjudicate this claim.  See 38 U.S.C.A § 5103A; 38 C.F.R. 
§ 3.159(c)(4).  

Prior to affording the examination, the RO should contact the 
Veteran and associate with the Veteran's claims file any 
outstanding medical or other records relevant to the 
Veteran's claim that may be identified by the Veteran and 
that have not already been associated with the Veteran's 
claims file.  

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2).  

In addition, the Board notes that during the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish his service 
connection claim, but was not provided notice with respect 
to a disability rating or effective date.  

Upon remand therefore, the Veteran should be given proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the Veteran, among other things, that a 
disability rating and an effective date for the award of 
benefits will be assigned if the claim is allowed, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an 
effective date.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should send the Veteran and 
his representative, if any, notice that 
contains an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers who have treated him since 
service for his claimed disability.  The 
Veteran should also be invited to submit 
any additional evidence in his possession 
that may be relevant to his claim.  

The aid of the Veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the Veteran's claims folder to be 
reviewed by the examiner who prepared the 
September 2006 VA examination report (or 
a suitable substitute if such examiner is 
unavailable), for the purpose of 
preparing an addendum that specifically 
addresses the evidence raised by the 
Secretary, as noted.  

The claims folder must be made available 
to the examiner(s) for review in 
conjunction with the examination(s), and 
the examiner(s) should acknowledge such 
review in the examination report.  

The report of examination should contain 
a detailed account of all manifestations 
of any tonsil cancer found to be present, 
and specify the diagnosis or diagnoses.  
In addition, the examiner should 
specifically offer an opinion as to 
whether it is at least as likely as not 
that the Veteran's cancer had its onset 
in service, within one year of service, 
or whether the disability was caused by 
exposure to Agent Orange or exposure to 
radioactive materials in the service.  

In this regard, the examiner is 
specifically asked to comment on the 
Veteran's service treatment records that 
indicate that the Veteran was seen in a 
battalion aid station for "spitting 
blood" and Blood ... in mucus," and 
whether this was a symptom of tonsil 
cancer in service.  The examiner should 
also comment on the Veteran's report that 
he was a nuclear assembler for field 
artillery in the service.  The Veteran 
indicated that he assembled nuclear 
warheads and transported then so they 
could fire them out of cannons.  

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  

4.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations 
and affords them an appropriate time 
period for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


